           Case 2:18-cv-00390-JLR-MLP Document 30 Filed 05/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          DAVID CHARLES MAIER,                          CASE NO. C18-0390JLR-MLP

11                               Plaintiff,               ORDER
                   v.
12
            JAIL HEALTH STAFF,
13
                                 Defendant.
14

15          On October 24, 2018, Magistrate Judge James P. Donohue issued a report and

16   recommendation recommending that Plaintiff David Charles Maier’s complaint be

17   dismissed without prejudice and with leave to amend. (R&R (Dkt. # 21).) On November

18   20, 2018, the court issued an order adopting Magistrate Judge Donohue’s report and

19   recommendation. (11/20/18 Order (Dkt. # 23).) The court granted Mr. Maier leave to

20   file an amended complaint within thirty (30) days from the date on which the order was

21   signed. (Id. at 1.) The court also ordered that, if Mr. Maier failed to file an amended

22   //


     ORDER - 1
           Case 2:18-cv-00390-JLR-MLP Document 30 Filed 05/05/20 Page 2 of 2



 1   complaint within that timeframe, the Clerk should “terminate” the action without further

 2   order of the court. (Id. at 1-2.)

 3          Instead of filing an amended complaint, Mr. Maier filed a notice of appeal. (See

 4   Notice (Dkt. # 26).) The Ninth Circuit Court of Appeals ruled that it did not have

 5   jurisdiction over Mr. Maier’s appeal because the order he challenged was “not final or

 6   appealable.” (9th Cir. Order (Dkt. # 28).) Because Mr. Maier failed to file an amended

 7   complaint within the thirty-day timeframe set forth by this court in its November 20,

 8   2018, order, the court now DISMISSES Mr. Maier’s complaint without further leave to

 9   amend. The court DIRECTS the Clerk to close this matter.

10          Dated this 5th day of May, 2020.

11

12                                                   A
                                                     JAMES L. ROBART
13
                                                     United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
